CHIEF JUSTICE HAZELRIGG
delivered the opinion oe the court.
Section 764 of the Civil Code provides that “upon the affirmance of, or the dismissal of an appeal from, a judgment for the payment of money, the collection of which, in whole or in part, has been superseded, as provided in chapter 2 of this title, ten per cent, damages on the amount superseded shall be awarded against the appellant.”
The judgment appealed from in this case was for money, and it has been affirmed by this court (20 Ky. Law Rep., 1275), but upon its affirmance, that is, at the time of its affirmance, there was no copy of the supersedeas bond in the record showing that the judgement appealed from had been superseded.
It has been the practice in this court, long adhered to, and without an exception to our knowledge, to deny to an appellee under the circumstances noted the claim for damages. And the motion therefor herein is overruled.